In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 16‐1008 
JOE SANFELIPPO CABS, INC., et al., 
                                                    Plaintiffs‐Appellants, 

                                     v. 

CITY OF MILWAUKEE, 
                                                     Defendant‐Appellee, 
                         and 
                            
JATINDER CHEEMA and SAAD MALIK, 
 
                         Intervening Defendants‐Appellees. 
                        ____________________ 

           Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
            No. 2:14‐cv‐01036‐LA — Lynn Adelman, Judge. 
                        ____________________ 

   ARGUED SEPTEMBER 19, 2016 — DECIDED OCTOBER 7, 2016 
                        ____________________ 

    Before POSNER, WILLIAMS, and SYKES, Circuit Judges. 
    POSNER, Circuit Judge. The issue presented by this appeal, 
as by the similar appeal in Illinois Transportation Trade Associ‐
ation,  et  al.  v.  City  of  Chicago,  et  al.,  Nos.  16‐2009,  16‐2077  & 
2                                                          No. 16‐1008        


16‐2980,  also  decided  today,  is  whether  the  Fifth  Amend‐
ment’s prohibition against the taking of private property for 
public use without just compensation forbids Milwaukee, in 
this case, and Chicago, in the parallel case, to allow competi‐
tion  with established  taxi services in  the  city,  whether from 
new taxi companies (in Milwaukee) or from companies that 
provide  close  though  not  identical  substitutes  for  conven‐
tional  taxi  services,  such  as  Uber  Technologies,  Inc.  (better 
known just as “Uber”) (in Chicago). 
     The intervenors, who support Milwaukee’s opposition to 
the  plaintiffs’  claims,  obtained  taxi  permits  under  a  new 
Milwaukee  ordinance  that  is  the  target  of  the  plaintiff‐
appellant  taxi  companies;  they  could  not  have  afforded  to 
buy  taxi  permits  under  the  old  ordinance  that  the  plaintiffs 
wish to see reinstated. The district judge dismissed the plain‐
tiffs’ suit on  the pleadings, precipitating the appeal and the 
filing of a brief in opposition by the intervenors, which need 
not be discussed separately however because it differs from 
Milwaukee’s  brief  only  in  that  the  intervenors  are  intensely 
suspicious  of  the  City’s  bona  fides  and  fear  it  will  revert  to 
the  old  ordinance.  Suspicion  alone  can’t  support  a  legal 
claim,  but  the  intervenors  were  the  plaintiffs  in  the  state‐
court case that held that the permit cap violated the Wiscon‐
sin  constitution,  and  the  district  court  reasoned  that  if  Mil‐
waukee’s  new  ordinance  was  found  to  be  a  taking,  this 
would be in conflict with the state court’s decision. As we’ll 
see, there’s no conflict. 
   From  1992  to  2013,  a  Milwaukee  city  ordinance  (a  com‐
ponent  of  Wisconsin  state  law,  because  Milwaukee’s  local 
government  is  part  of  the  state  government)  limited  the 
number of taxicab permits in the city to the number in exist‐
No. 16‐1008                                                          3 


ence on January 1, 1992, that were renewed. No new permits 
would  be  issued;  and  although  permits  could  be  sold,  this 
would not increase the number of permits. Since not all taxi‐
cab permits are renewed, the effect of the ordinance was not 
only to place a ceiling on the number of permits but also to 
lower the ceiling over time by virtue of the nonrenewals; the 
number of permits could not increase, because no new per‐
mits  could  be  issued,  but  it  decreased  every  time  a  permit 
was  not  renewed.  By  2013  the  number  of  permits  (equal  to 
the number of cabs) had diminished from about 370 to about 
320, and as a result the price of permits on the open market 
(for  remember  that  while  no  more  permits  could  be  issued, 
existing  permits  could  be  sold)  soared  as  high  as  $150,000. 
(We  don’t  know  what  the  average  price  was  just  after  the 
1992 ordinance.) 
    In  2013,  after  a  lawsuit  successfully  challenged  this  per‐
mit‐cap ordinance as a violation of the equal protection and 
substantive  due  process  clauses  of  the  Wisconsin  state  con‐
stitution,  the  City  experimented  with  conducting  a  lottery 
offering  as  prizes  100  brand‐new  taxicab  permits  to  be  is‐
sued  by  the  city.  The  lottery  attracted  1700  permit  seekers, 
which  suggested that the market  was believed to be under‐
served.  There  were  other  indications  that  as  a  result  of  the 
1992 ordinance there was a taxi shortage. Milwaukee had in 
fact  only  one  taxicab  per  1850  city  residents,  a  much  lower 
ratio than comparable cities. See Bruce Vielmetti, “Cab Driv‐
ers  to  Sue  Milwaukee  over  Limit  on  Permits,”  Milwaukee 
Journal  Sentinel,  Sept.  26,  2011,  archive.jsonline.com/news/
milwaukee/130609278.html. 
   The  City  responded  to  the  shortage  the  following  year 
(2014)  by  taking  the  lid  off  the  number  of  permits  that  the 
4                                                        No. 16‐1008        


city would issue. Now a new permit would be issued to any 
qualified  applicant.  The  shortage  flagged  by  the  lottery  at‐
tracted  not  only  permit  applicants,  theretofore  barred  since 
1992,  but  also  substitutes  for  conventional  taxicab  service, 
such  as  Uber.  The  combination  of  new  taxi  permittees  and 
taxi  substitutes  (sometimes  called  “ridesharing”  companies, 
more precisely app‐based such companies) such as Uber and 
Lyft diminished the profitability  of the existing taxi compa‐
nies, which had faced little competition under the ancien ré‐
gime.  Indeed  that  regime  had  created  an  oligopoly  of  taxi 
service  in  Milwaukee.  The  theory  of  oligopoly  teaches  that 
the  fewer  the  number  of  competitors  in  a  market,  the  less 
vigorously they are likely to compete, preferring to share the 
profits than to fight with each other. In other words they col‐
lude,  though  tacitly  to  avoid  attracting  the  attention  of  the 
antitrust agencies. 
     The  plaintiffs’  contention  that  the  increased  number  of 
permits has taken property away from the plaintiffs without 
compensation, in violation of the constitutional protection of 
property, borders on the absurd. Property can take a variety 
of forms, some of them intangible, such as patents. But a taxi 
permit  confers  only  a  right  to  operate  a  taxicab  (a  right 
which, in Milwaukee, may be sold). It does not create a right 
to  be  an  oligopolist,  and  thus  confers  no  right  to  exclude 
others from operating taxis. An excellent amicus curiae brief 
filed by Reason Foundation offers the hypothetical example 
of  a  city  government  that  “issued  a  license  to  the  first  gro‐
cery store or gas station in a growing town. Years later, after 
the  population  had  grown,  other  individuals  applied  for  li‐
censes to create competing grocery stores and gas stations to 
better serve the needs of the expanding market. … Ultimate‐
ly,  the  pressure for additional services  might drive  the  City 
No. 16‐1008                                                          5 


to issue additional licenses,” thus breaking the monopoly of 
the  initial,  single  licensee.  “It  would  be  absurd  for  the  in‐
cumbent owners of the sole grocery store and gas station to 
assert  a property right in the monopoly  value  of  their  busi‐
nesses  and  claim  a  ‘taking’  for  any  reduction  in  secondary 
market  value  due  to  the  newly‐issued  licenses,  just  as  it 
would be absurd to claim a taking for reduced profits result‐
ing  from  increased  competition.”  (The  term  “primary  mar‐
ket”  in  the  preceding  sentence  refers  to  the  issuance  of  the 
licenses,  “secondary  market”  to  the  resulting  competition 
among the licensees, which is to say the taxi companies, in‐
cluding however the app‐based ridesharing companies.) 
    We might have a different case had the city contractually 
obligated itself to freeze taxi permits for 50 years in order to 
encourage  the  taxicab  owners  to  improve  their  equipment, 
work harder, and hire better drivers. But it did not do that. 
The no‐new‐permit ordinance of 1992 froze taxi permits (in‐
deed made it inevitable that their number would shrink over 
time), but only  for  as  long  as the  ordinance remained  in ef‐
fect—and it could be repealed at any time because it had no 
fixed  duration.  The  plaintiffs  cite  statements  by  Milwaukee 
aldermen that they allege understood the 1992 ordinance to 
be creating a property interest in the permits’ value, but oth‐
er aldermen warned that the ordinance could be changed to 
the disadvantage of the taxi companies. The companies were 
thus  on  notice  that  there  was  no  guarantee  that  the  ordi‐
nance would remain in force indefinitely, and they must also 
have known that were it repealed they would be faced with 
new competition that would threaten their profits. 
    The city gave them no protection against such an eventu‐
ality. The ordinance gave them no property right, and its re‐
6                                                      No. 16‐1008        


peal  therefore  invaded  no  right  conferred  on  them  by  the 
Constitution. See Minneapolis Taxi Owners Coalition v. City of 
Minneapolis,  572  F.3d  502,  508–09  (8th  Cir.  2009);  David  K. 
Suska, “Regulatory Takings and Ridesharing: ‘Just Compen‐
sation’  for  Taxi  Medallion  Owners?”  19  Legislation  &  Public 
Policy  183,  198–201  (2016).  Apropos  is  Holmes’s  remark  in 
his  famous  opinion  in  Pennsylvania  Coal  Co.  v.  Mahon,  260 
U.S. 393, 413 (1922), that “government hardly could go on if 
to  some  extent  values  incident  to  property  could  not  be  di‐
minished without paying for every such change in the gen‐
eral  law.”  The  taxi  permits  issued  by  the  Milwaukee  city 
government are property, but have not been “taken,” as they 
do not confer on the holders a property right in, amounting 
to  control  over,  all  transportation  by  taxis  and  taxi  substi‐
tutes (such as Uber) in Milwaukee. 
    Undoubtedly  by  freeing  up  entry  into  the  taxi  business 
the  new  ordinance  will  reduce  the  revenues  of  individual 
taxicab companies; that is simply the normal consequence of 
replacing  a  cartelized  with  a  competitive  market.  But  the 
plaintiffs  exaggerate  when  they  predict  ruination  for  them‐
selves. Buses and subways and livery services and other taxi 
substitutes have not destroyed the taxi business; nor has Ub‐
er or Lyft or the private automobile or for that matter the bi‐
cycle. Taxicabs will not go the way of the horse and buggy—
at least for some time. 
    We  have  one  more  set  of  issues  to  discuss,  though  very 
briefly. The plaintiffs’ complaint includes claims under state 
law  as well as under federal constitutional  law, claims thus 
within  the  supplemental  jurisdiction  of  the  district  court, 
which decided to decide them rather than relinquish them to 
the  Wisconsin  state  courts,  as  it  could  have  done.  See  28 
No. 16‐1008                                                          7 


U.S.C. § 1367. The claims are of breach of contract, promisso‐
ry estoppel, and equitable estoppel. The district judge reject‐
ed  all  three,  pointing  out  that  ordinances  are  not  contracts, 
let  alone  perpetual  contracts;  that  there  was  no  promise  by 
the  City  never  to  rescind  or  amend  the  1992  ordinance  and 
so no contract and no promise, or reason for the taxi compa‐
nies to believe, that the ordinance would continue in perpet‐
uo, unaltered. He was right on all counts. 
    The parties raise additional issues, but none that has suf‐
ficient merit to require discussion. The judgment of the dis‐
trict court, rejecting the plaintiffs’ claims, is 
                                                          AFFIRMED.